         Case
          Case9:20-ap-01047-MB
               9:20-ap-01047-MB Doc
                                 Doc2-1
                                     6 Filed
                                        Filed08/21/20
                                              08/18/20 Entered
                                                         Entered08/21/20
                                                                  08/18/2009:58:19
                                                                           15:55:02 Desc
                                                                                     Desc
                                 Main
                                  AP-Summons
                                      Document PagePage1 1ofof4 5


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Meghann A Triplett
Margulies Faith LLP
16030 Ventura Blvd Ste 470
Encino, CA 91436
818−705−2777




Plaintiff or Attorney for Plaintiff

                                     UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA − SANTA BARBARA
In re:

                                                                              CASE NO.:    9:19−bk−12072−MB

Wanda E Oakes                                                                 CHAPTER:     7


                                                                              ADVERSARY NUMBER:         9:20−ap−01047−MB
                                                               Debtor(s).

Sandra K McBeth,Chapter 7 Trustee


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Patrick D. Oakes                                                                     PROCEEDING [LBR 7004−1]
(See Attachment A for names of additional defendants)
                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
09/17/2020. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                October 21, 2020
             Time:                02:30 PM
             Hearing Judge:       Martin R. Barash
             Location:            1415 State St., Crtrm 201, Santa Barbara, CA 93101



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
      Case
       Case9:20-ap-01047-MB
            9:20-ap-01047-MB Doc
                              Doc2-1
                                  6 Filed
                                     Filed08/21/20
                                           08/18/20 Entered
                                                      Entered08/21/20
                                                               08/18/2009:58:19
                                                                        15:55:02 Desc
                                                                                  Desc
                              Main
                               AP-Summons
                                   Document PagePage2 2ofof4 5


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: August 18, 2020




                                                                                        By:        "s/" Amber Ortiz
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
      Case
       Case9:20-ap-01047-MB
            9:20-ap-01047-MB Doc
                              Doc2-1
                                  6 Filed
                                     Filed08/21/20
                                           08/18/20 Entered
                                                      Entered08/21/20
                                                               08/18/2009:58:19
                                                                        15:55:02 Desc
                                                                                  Desc
                              Main
                               AP-Summons
                                   Document PagePage3 3ofof4 5



                                                     ATTACHMENT A
                                              Names of plaintiffs and defendants



Plaintiff(s):                                                                Defendant(s):
Sandra K McBeth,Chapter 7 Trustee                                            Patrick D. Oakes
                                                                             Jeannette Palazules




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

                                                             ATTACHMENT A
            Case 9:20-ap-01047-MB                   Doc 6 Filed 08/21/20 Entered 08/21/20 09:58:19                                     Desc
                                                    Main Document     Page 4 of 5

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
16030 Ventura Blvd., Suite 470, Encino, CA 91436

A true and correct copy of the documents entitled (specify):

A. COMPLAINT FOR: (1) DECLARATORY JUDGMENT; (2) QUIET TITLE; AND (3) TURNOVER OF PROPERTY OF
   THE ESTATE [11 U.S.C. §§ 541, 542] (DKT NO. 1);

B. ADVERSARY PROCEEDING COVER SHEET (DKT NO. 1-1);

C. STATUS CONFERENCE PROCEDURES FOR THE HON. MARTIN R. BARASH WITH F7016-1 STATUS REPORT
   FORM (DKT NO. 2);

D. SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY PROCEEDING [LBR 7004-1](DKT NO. 2-
   1);

E. SUPPLEMENTAL NOTICE OF HEARING TO BE HELD REMOTELY USING ZOOMGOV AUDIO AND VIDEO (DKT.
   NO. 3)

F. NOTICE REGARDING COMPLIANCE WITH FEDERAL RULE OF BANKRUPTCY PROCEDURE 7026 AND LOCAL
   BANKRUPTCY RULE 7026-1 (DKT NO. 5)

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document.
On August 21, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) August 21, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) __________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 August 21, 2020                          Helen Cardoza                                         /s/ Helen Cardoza
 Date                                     Printed Name                                          Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 9:20-ap-01047-MB                   Doc 6 Filed 08/21/20 Entered 08/21/20 09:58:19                                     Desc
                                                    Main Document     Page 5 of 5

                                    ADDITIONAL SERVICE INFORMATION (if needed):

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

ATTORNEY FOR PLAINTIFF: Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
TRUSTEE: Sandra McBeth (TR) jwalker@mcbethlegal.com, CA65@ecfcbis.com;ecf.alert+McBeth@titlexi.com
ATTORNEY FOR PLAINTIFF: Meghann A Triplett Meghann@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov




2. SERVED BY UNITED STATES MAIL:

JUDGE: Hon. Martin R. Barash, U.S. Bankruptcy Court, 21041 Burbank Blvd., Suite 342, Woodland Hills, CA 91367
(executed summons and Notice of Compliance with FRBP 7026 and LBR 7026-1 only)

DEFENDANT: Patrick D. Oakes, 4107 Mission Inn Ave, Riverside, CA 92501

DEFENDANT: Jeannette Palazules, 2737 Chaparral Lane, Paso Robles, CA 93446




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
